DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1 – 7) in the reply filed on 05/05/2022 is acknowledged.
Accordingly, Claims 8 – 20 are withdrawn.
Claims 1 – 7 are examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pre-Grant Publication No. 2017/0120721) in view of Demerath (U.S. Pre-Grant Publication No. 2013/0149952).
Regarding Claim 1, Zhang shows (Figures 1, 2, 3, 4, 5, 6, and 7):
A vehicle (101), comprising:
an interior surface (103);
a housing (114) that directs (via 127/128) an airflow (the air flowing through 100) out of a first opening (the opening in 103 in which 100 is positioned);
a first cover (127/128) positioned over (as illustrated in Figures 2, 3, 5, and 7) the first opening (the opening in 103 in which 100 is positioned), the first cover (127/128) moves between an open position (position illustrated in Figures 2 and 5) to allow the airflow (the air flowing through 100) to exit the first opening (the opening in 103 in which 100 is positioned) and a closed position (position illustrated in Figures 3 and 7) to obstruct the airflow (the air flowing through 100) from exiting the first opening (the opening in 103 in which 100 is positioned); wherein
when the first cover (127/128) is in the open position (position illustrated in Figures 2 and 5), the airflow (the air flowing through 100) is directed to (“the configuration of the open panel surface adjacent to the register can be shaped to utilize the Coanda effect.  The Coanda effect is the attraction of a fluid jet to flow along a nearby surface and follow its contour”, as described in Paragraph 0026) the interior surface (103) such that a pressure (pressure of the airflow exiting 100) between the airflow (the air flowing through 100) and the interior surface (103) is less than (the pressure of the air flow exiting 100 is less than the ambient pressure in order for the air flow to flow along the surface of 103) an ambient pressure (ambient pressure in 103) and the airflow (the air flowing through 100) adheres to (“the configuration of the open panel surface adjacent to the register can be shaped to utilize the Coanda effect.  The Coanda effect is the attraction of a fluid jet to flow along a nearby surface and follow its contour”, as described in Paragraph 0026) the internal surface (103). 
However, Zhang lacks showing a second opening, wherein an area of the first opening is equal to or greater than an area of the second opening; a second cover positioned over the second opening, the second cover moves between an open position to allow the airflow to exit the second opening and a closed position to obstruct the airflow from exiting the second opening; and when the second cover is in the open position, the airflow is directed to the interior surface such that a pressure between the airflow and the interior surface such that a pressure between the airflow and the interior surface is less than an ambient pressure and the airflow adheres to the internal surface. 
In the same field of endeavor of vehicle dashboard vents, Demerath teaches (Figures 1 and 2):
It is known in the vehicle (motor vehicle, Paragraph 0002) art to provide:
an interior surface (9);
a housing (the housing of 5) that directs an airflow (the air flowing through 5) out of a first opening (the opening in which the left 7 is installed, as illustrated in Figure 1) and a second opening (the opening in which the middle 7 is installed, as illustrated in Figure 1), wherein an area (the area of the opening of the left 7) of the first opening (the opening in which the left 7 is installed, as illustrated in Figure 1) is equal to (as illustrated in Figure 1, the three 7’s have the same dimensions; “each air vent has a width of more than 250 mm and a height on the order of 60 mm”, Paragraph 0033) an area (the area of the opening of the middle 7) of the second opening (the opening in which the middle 7 is installed, as illustrated in Figure 1); wherein
a first vent (the left 7, as illustrated in Figure 1) covering the first opening (the opening in which the left 7 is installed, as illustrated in Figure 1) is identical to (as illustrated in Figure 1) a second vent (the middle 7, as illustrated in Figure 1) covering the second opening (the opening in which the middle 7 is installed, as illustrated in Figure 1).
Further, “Figure 1 shows an air vent unit 5 which is formed of a plurality of air vents 7 arranged directly side by side…. The air vent unit 5 may be built into a dashboard 9, so that a very broad air outflow region is formed”, Paragraph 0033.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the vehicle including the housing, first opening, and corresponding first cover shown by Zhang to include an identical second opening and corresponding second cover arranged directly side by side with the first opening and corresponding first cover, as taught by Demerath, to provide a very broad air outflow region in the dashboard to increase passenger comfort.   
It is noted, by providing two of Zhang’s opening and corresponding covers directly side by side, the limitations “a second cover positioned over the second opening, the second cover moves between an open position to allow the airflow to exit the second opening and a closed position to obstruct the airflow from exiting the second opening; and when the second cover is in the open position, the airflow is directed to the interior surface such that a pressure between the airflow and the interior surface such that a pressure between the airflow and the interior surface is less than an ambient pressure and the airflow adheres to the internal surface” are taught by the combination.

Regarding Claim 3, Zhang shows (Figures 1, 2, 3, 4, 5, 6, and 7):
The interior surface (103) is a dashboard (“panels 103 of the dashboard”, Paragraph 0034). 

Regarding Claim 5, the combination of Zhang (Figures 1, 2, 3, 4, 5, 6, and 7) and Demerath(Figures 1 and 2) teaches:
The first opening (Zhang: the opening in 103 in which 100 is positioned) and the second opening (as modified by Demerath, Zhang’s second opening in 103 in which 100 is positioned, which is directly side by side to the first opening) combine to form a continuous opening (Demerath: as illustrated in Figure 2, the directly side by side vents combine to form a continuous opening) having a height (Zhang: the height of the opening illustrated in Figure 5) and a width (as modified by Demerath, the width, as illustrated in Figure 2, of two of Zhang’s openings placed directly side by side) with an aspect ratio of at least 1:5 (Zhang: “the opening length is 3 to 5 times the width”, Paragraph 0055; therefore, as modified by Demerath, the elongated ratio of the height to width of two of Zhang’s openings placed side by side is between 1:6 and 1:10). 

Regarding Claim 6, Zhang shows (Figures 1, 2, 3, 4, 5, 6, and 7):
The airflow (the air flowing through 100) is directed to the interior surface (103) in a direction (direction A, as illustrated in Annotated Figure 5 below) that forms an angle (angle B, as illustrated in Annotated Figure 5 below) with a portion of the interior surface (103), wherein the angle (angle B) is between approximately 0 and 30 degrees (as illustrated in Annotated Figure 5 below, angle B is between approximately 0 and 30 degrees). 

    PNG
    media_image1.png
    382
    473
    media_image1.png
    Greyscale


Regarding Claim 7, the combination of Zhang (Figures 1, 2, 3, 4, 5, 6, and 7) and Demerath(Figures 1 and 2) teaches:
A conduit (Zhang: conduit formed by 127/128, as illustrated in Figure 6) that directs the airflow (Zhang: the air flowing through 100) from the first opening (Zhang: the opening in 103 in which 100 is positioned) and the second opening (as modified by Demerath, Zhang’s second opening in 103 in which 100 is positioned, which is directly side by side to the first opening) to the interior surface (103), wherein the conduit (Zhang: conduit formed between 127/128, as illustrated in Figure 6) curves from a first end (Zhang: 104) at the first opening (Zhang: the opening in 103 in which 100 is positioned) and the second opening (as modified by Demerath, Zhang’s second opening in 103 in which 100 is positioned, which is directly side by side to the first opening) to a second end (the end of 127/128 adjacent 103). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pre-Grant Publication No. 2017/0120721) and Demerath (U.S. Pre-Grant Publication No. 2013/0149952), as recited in Claim 1 above, further in view of Biasiotto et al. (U,S. Pre-Grant Publication No. 2008/0108291). 
Regarding Claim 2, the combination of Zhang and Demerath teaches the claimed invention except a flap positioned proximate to the second cover, and the flap moves between a retracted position when the flap allows the airflow to reach the interior surface and an extended position where the flap redirects the airflow away from the interior surface.
In the same field of endeavor of vehicle dashboard vents, Biasiotto teaches (Figures 2, 2A, 3, and 3A):
It is known in the vehicle (vehicle, title) art to provide:
a flap (8) positioned proximate an opening (opening in which 6 is installed) of a cover (6), and the flap (8) moves (as illustrated between Figures 2 and 3) between a retracted position (position illustrated in Figures 2 and 2A) when the flap (8) allows (as illustrated by the air flow arrows in Figure 2) airflow (F) to reach an interior surface (3) and an extended position (position illustrated in Figures 3 and 3A) where the flap (8) redirects (as illustrated by the air flow arrows in Figure 3) the airflow (F) away from the interior surface (3). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the first and second openings taught by the combination of Zhang and Demerath to include a flap positioned proximate the covers, as taught by Biasiotto, to increase passenger comfort by allowing the individual passengers to choose whether they want a direct airflow or a diffused airflow that adheres to the interior surface of the dashboard.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pre-Grant Publication No. 2017/0120721) and Demerath (U.S. Pre-Grant Publication No. 2013/0149952), as recited in Claim 3 above, further in view of Ogiso et al. (U,S. Pre-Grant Publication No. 2009/0038774). 
Regarding Claim 4, the combination of Zhang and Demerath teaches the claimed invention except the housing is positioned above the door and window, and the airflow is directed in a downward direction to the surface of the door and window.  
In the same field of endeavor of vehicle vents, Ogiso teaches (Figure 1):
It is known in the vehicle (vehicle, title) art to provide
air vent units (35, 36, 37) in the dashboard (4) and air vent units (73, 74, 75) positioned above the door and window (W2, W3)..
Further, this provides cool air to the passengers seated in the rear rows, as described in Paragraph 0005.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the vehicle including the air vent units positioned in the dashboard taught by the combination of Zhang and Demerath to also be positioned in the roof above the doors/windows, as taught by Ogiso, to increase passenger comfort by providing dedicated cooling air to the passengers in the rear of the vehicle.
It is noted in combination, the air vent units taught by Zhang/Demerath would direct the airflow in a downward direction to the surface of the door and the window when positioned above the door and the window.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
07/02/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762